DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a2) as being anticipated by MATSUMURA et al (WO 2020240633 A1, PCT Priority Date: May 24, 2019).

Regarding claim 1, MATSUMURA’633 discloses a method of wireless communication at a user equipment (UE) (see, fig. 4, UE communicates with BS in wireless communication system, p14 line 13-36), comprising: 
transmitting capability information to a base station indicating a first number of active transmission configuration indication (TCI) states supported by the UE per group of bandwidth parts (BWPs) or per group of component carriers (CCs) (Note, UE reports UE capability to the network, number of active TCI states supported per group of BWPs or group of CCs are implied inside the capability information by virtue of reporting if support TCI status for group of CCs, maximum number of CCs or BWPs for the above groups (grouping) and max number of groups to support, and number of RS resources set in all TCI states for each of all the above groups, p13 line 40-p14 line 7. Noted, if TCI status for group of CCs are not supported and indicates maximum number of BWPs for the above groups, it’s considered as support TCI status for group of BWPs. Noted further, TCI state are controlled by group of cells or BWPs, p18 line 17-20); 
receiving, from the base station, a configuration of a second number (see, number M of TCI states configured, p4 line 16-18) of active TCJ states for the group of BWPs or the group of CCs that is limited to be less than or equal to the first number of active TCI states (see, UE receives configuration of M TCI states for PDSCH, and number M of TCI states configured is limited by UE capability (of supporting number of active TCI states  of group of CCs/BWP), p4 line 16-18, p9 line 1-5, p12 line 12-17, p13 line 40-p14 line 7); and 
monitoring for a downlink communication based on the second number of active TCJ states (see, UE monitors CORESET of PDCCH/PDSCH based on the active TCI states (QCL information for M PDSCHs) on a group basis with CC or BWP corresponding to the CORESET, p4 line 9-12 and 16-18, p8 line 38-p9 line 5).

Regarding claim 2, MATSUMURA’633 discloses the method of claim 1 (see, fig. 4, UE communicates with BS in wireless communication system, p14 line 13-36), wherein the capability information indicates the first number of active TCI states supported by the UE for a frequency band or a cell group (see, UE reports capability information including whether to support TCI status for a group of CCs (interchangeable with component carrier or cell group) and CCs in the band belong to the same group, number of active TCI states supported per group are implied inside the capability information by virtue of reporting maximum number of CCs or BWPs for the above groups (grouping) and max number of groups to support, and number of RS resources set in all TCI states for each of all the above groups, p9 line 30-32, p13 line 40-p14 line 7, p25 line 9-14).

Regarding claim 3, MATSUMURA’633 discloses the method of claim 2 (see, fig. 4, UE communicates with BS in wireless communication system, p14 line 13-36), wherein the cell group comprises a master cell group or a secondary cell group (see, cell group with PCell as specific cell or Scell as specific cell, p11 line 5-8 and p25 line 9-14. Noted, cell and cell group exchangeable, p25 line 9-14).

Regarding claim 4, MATSUMURA’633 discloses the method of claim 1 (see, fig. 4, UE communicates with BS in wireless communication system, p14 line 13-36), wherein: transmitting the capability information further comprises indicating whether the group for which the first number of active TCI states is supported is the group of BWPs or the group of CCs (see, UE reports UE capability to the network, number of active TCI states supported per group of BWPs or group of CCs are implied inside the capability information by virtue of reporting if support TCI status for group of CCs, maximum number of CCs or BWPs for the above groups (grouping) and max number of groups to support, and number of RS resources set in all TCI states for each of all the above groups, p13 line 40-p14 line 7. Noted, if TCI status for group of CCs are not supported and indicates maximum number of BWPs for the above groups, it’s considered as support TCI status for group of BWPs. Noted further, TCI state are controlled by group of cells or BWPs, p18 line 17-20).

Regarding claim 5, MATSUMURA’633 discloses the method of claim 1 (see, fig. 4, UE communicates with BS in wireless communication system, p14 line 13-36), wherein each active TCI state supports receiving a physical downlink control channel (PDCCH) or a physical see, TCI state or spatial relationship are configured for channels such as PDCCH and PDSCH, p3 line 12-16).

Regarding claim 6, MATSUMURA’633 discloses a method of wireless communication at a user equipment (UE) (see, fig. 4, UE communicates with BS in wireless communication system, p14 line 13-36), comprising: 
transmitting capability information to a base station indicating a first number of active spatial relations (see, TCI state also called as SRI (spatial relation information), p2 line 15-17) supported by the UE per group of bandwidth parts (BWPs) or per group of component carriers (CCs) (Note, UE reports UE capability to the network, number of active TCI states (spatial relation information) supported per group of BWPs or group of CCs are implied inside the capability information by virtue of reporting if support TCI status for group of CCs, maximum number of CCs or BWPs for the above groups (grouping) and max number of groups to support, and number of RS resources set in all TCI states for each of all the above groups, p2 line 15-17 and p13 line 40-p14 line 7. Noted, if TCI status (SRI) for group of CCs are not supported and indicates maximum number of BWPs for the above groups, it’s considered as support TCI status (SRI) for group of BWPs. Noted further, TCI state (SRI) are controlled by group of cells or BWPs, p18 line 17-20); 030284.1852734 
AFDOCS/22883395.1Qualcomm Ref. No. 195304 receiving, from the base station, a configuration of a second number (see, number M of TCI states  (SRI) configured, p2 line 15-17 and p4 line 16-18) of active spatial relations for the group of BWPs or the group of CCs that is limited to be less than or equal to the first number of active spatial relations supported by the UE (see, UE receives configuration of M TCI states (SRI) for PDSCH, and number M of TCI states configured is limited by UE capability (of supporting number of active TCI states  of group of CCs/BWP), p2 line 15-17 and p4 line 16-18, p9 line 1-5, p12 line 12-17, p13 line 40-p14 line 7); and 
see, UE monitors CORESET of PDCCH/PDSCH based on the active TCI states (QCL information for M PDSCHs) on a group basis with CC or BWP corresponding to the CORESET, p4 line 9-12 and 16-18, p8 line 38-p9 line 5).

Regarding claim 7, MATSUMURA’633 discloses the method of claim 6 (see, fig. 4, UE communicates with BS in wireless communication system, p14 line 13-36), wherein the capability information indicates the first number of active TCI states supported by the UE for a frequency band or a cell group (see, UE reports capability information including whether to support TCI status for a group of CCs (interchangeable with component carrier or cell group) and CCs in the band belong to the same group, number of active TCI states supported per group are implied inside the capability information by virtue of reporting maximum number of CCs or BWPs for the above groups (grouping) and max number of groups to support, and number of RS resources set in all TCI states for each of all the above groups, p9 line 30-32, p13 line 40-p14 line 7, p25 line 9-14).

Regarding claim 8, MATSUMURA’633 discloses the method of claim 7 (see, fig. 4, UE communicates with BS in wireless communication system, p14 line 13-36), wherein the cell group comprises a master cell group or a secondary cell group (see, cell group with PCell as specific cell or Scell as specific cell, p11 line 5-8 and p25 line 9-14. Noted, cell and cell group exchangeable, p25 line 9-14).

Regarding claim 9, MATSUMURA’633 discloses the method of claim 6 (see, fig. 4, UE communicates with BS in wireless communication system, p14 line 13-36), wherein: transmitting the capability information further comprises indicating whether the group for which the first number of active spatial relations (see, TCI state also called as SRI (spatial relation information), p2 line 15-17) is supported is the group of BWPs or the group of CCs (Note, UE reports UE capability to the network, number of active TCI states (spatial relation information) supported per group of BWPs or group of CCs are implied inside the capability information by virtue of reporting if support TCI status for group of CCs, maximum number of CCs or BWPs for the above groups (grouping) and max number of groups to support, and number of RS resources set in all TCI states for each of all the above groups, p2 line 15-17 and p13 line 40-p14 line 7. Noted, if TCI status (SRI) for group of CCs are not supported and indicates maximum number of BWPs for the above groups, it’s considered as support TCI status (SRI) for group of BWPs. Noted further, TCI state (SRI) are controlled by group of cells or BWPs, p18 line 17-20).

Regarding claim 10, MATSUMURA’633 discloses an apparatus for wireless communication at a user equipment (UE) (see, fig. 4 and 6, UE communicates with BS in wireless communication system, p14 lines 13-36 and p18 lines 21-25), comprising: 
a memory (see, fig.7, memory 1002, p20 line 34-40); and 
at least one processor (see, fig. 7, processor 1001, p20 lines 21-25) coupled to the memory and configured to: 
transmit capability information to a base station indicating a first number of active transmission configuration indication (TCI) states supported by the UE per group of bandwidth parts (BWPs) or per group of component carriers (CCs) (Note, UE reports UE capability to the network, number of active TCI states supported per group of BWPs or group of CCs are implied inside the capability information by virtue of reporting if support TCI status for group of CCs, maximum number of CCs or BWPs for the above groups (grouping) and max number of groups to support, and number of RS resources set in all TCI states for each of all the above groups, p13 line 40-p14 line 7. Noted, if TCI status for group of CCs are not supported and indicates maximum number of BWPs for the above groups, it’s considered as support TCI status for group of BWPs. Noted further, TCI state are controlled by group of cells or BWPs, p18 line 17-20); 
receive, from the base station, a configuration of a second number (see, number M of TCI states configured, p4 line 16-18) of active TCI states for the group of BWPs or CCs that is limited to be less than or equal to the first number of active TCI states supported by the UE (see, UE receives configuration of M TCI states for PDSCH, and number M of TCI states configured is limited by UE capability (of supporting number of active TCI states  of group of CCs/BWP), p4 line 16-18, p9 line 1-5, p12 line 12-17, p13 line 40-p14 line 7); and 
monitor for downlink communication based on the second number of active TCI states (see, UE monitors CORESET of PDCCH/PDSCH based on the active TCI states (QCL information for M PDSCHs) on a group basis with CC or BWP corresponding to the CORESET, p4 line 9-12 and 16-18, p8 line 38-p9 line 5).

Regarding claim 11, MATSUMURA’633 discloses the apparatus of claim 10 (see, fig. 4 and 6, UE communicates with BS in wireless communication system, p14 lines 13-36 and p18 lines 21-25), wherein the capability information indicates the first number of active TCI states supported by the UE for a frequency band or a cell group (see, UE reports capability information including whether to support TCI status for a group of CCs (interchangeable with component carrier or cell group) and CCs in the band belong to the same group, number of active TCI states supported per group are implied inside the capability information by virtue of reporting maximum number of CCs or BWPs for the above groups (grouping) and max number of groups to support, and number of RS resources set in all TCI states for each of all the above groups, p9 line 30-32, p13 line 40-p14 line 7, p25 line 9-14).

Regarding claim 12, MATSUMURA’633 discloses the apparatus of claim 11 (see, fig. 4 and 6, UE communicates with BS in wireless communication system, p14 lines 13-36 and p18 lines 21-25), wherein the cell group comprises a master cell group or a secondary cell group (see, cell group with PCell as specific cell or Scell as specific cell, p11 line 5-8 and p25 line 9-14. Noted, cell and cell group exchangeable, p25 line 9-14).

Regarding claim 13, MATSUMURA’633 discloses the apparatus of claim 10 (see, fig. 4 and 6, UE communicates with BS in wireless communication system, p14 lines 13-36 and p18 lines 21-25), wherein the capability information further comprises an indication (see, UE reports capability information including whether to support TCI status for a group of CCs, p13 line 40-42) whether the group for which the first number of active TCI states is supported is the group of BWPs or the group of CCs (see, UE reports UE capability to the network, number of active TCI states supported per group of BWPs or group of CCs are implied inside the capability information by virtue of reporting if support TCI status for group of CCs, maximum number of CCs or BWPs for the above groups (grouping) and max number of groups to support, and number of RS resources set in all TCI states for each of all the above groups, p13 line 40-p14 line 7. Noted, if TCI status for group of CCs are not supported and indicates maximum number of BWPs for the above groups, it’s considered as support TCI status for group of BWPs. Noted further, TCI state are controlled by group of cells or BWPs, p18 line 17-20).

Regarding claim 14, MATSUMURA’633 discloses the apparatus of claim 10 (see, fig. 4 and 6, UE communicates with BS in wireless communication system, p14 lines 13-36 and p18 lines 21-25), wherein each active TCI state supports receiving a physical downlink control see, TCI state or spatial relationship are configured for channels such as PDCCH and PDSCH, p3 line 12-16).

Regarding claim 15, MATSUMURA’633 discloses an apparatus for wireless communication at a user equipment (UE) (see, fig. 4 and 6, UE communicates with BS in wireless communication system, p14 lines 13-36 and p18 lines 21-25), comprising: 
a memory (see, fig.7, memory 1002, p20 line 34-40); and 
at least one processor (see, fig. 7, processor 1001, p20 lines 21-25) coupled to the memory and configured to: 
transmit capability information to a base station indicating a first number of active spatial relations (see, TCI state also called as SRI (spatial relation information), p2 line 15-17) supported by the UE per group of bandwidth parts (BWPs) or per group of component carriers (CCs) (Note, UE reports UE capability to the network, number of active TCI states (spatial relation information) supported per group of BWPs or group of CCs are implied inside the capability information by virtue of reporting if support TCI status for group of CCs, maximum number of CCs or BWPs for the above groups (grouping) and max number of groups to support, and number of RS resources set in all TCI states for each of all the above groups, p2 line 15-17 and p13 line 40-p14 line 7. Noted, if TCI status (SRI) for group of CCs are not supported and maximum number of BWPs for the above groups, it’s considered as support TCI status (SRI) for group of BWPs. Noted further, TCI state (SRI) are controlled by group of cells or BWPs, p18 line 17-20); and 
receive, from the base station, a configuration of a second number of active spatial relations (see, number M of TCI states  (SRI) configured, p2 line 15-17 and p4 line 16-18) for the group of BWPs or the group of CCs that is limited to be less than or equal to the first number of active spatial relations supported by the UE (see, UE receives configuration of M TCI states (SRI) for PDSCH, and number M of TCI states configured is limited by UE capability (of supporting number of active TCI states  of group of CCs/BWP), p2 line 15-17 and p4 line 16-18, p9 line 1-5, p12 line 12-17, p13 line 40-p14 line 7).

Regarding claim 16, MATSUMURA’633 discloses the apparatus of claim 15 (see, fig. 4 and 6, UE communicates with BS in wireless communication system, p14 lines 13-36 and p18 lines 21-25), wherein the capability information indicates the first number of active TCI states supported by the UE for a frequency band or a cell group (see, UE reports capability information including whether to support TCI status for a group of CCs (interchangeable with component carrier or cell group) and CCs in the band belong to the same group, number of active TCI states supported per group are implied inside the capability information by virtue of reporting maximum number of CCs or BWPs for the above groups (grouping) and max number of groups to support, and number of RS resources set in all TCI states for each of all the above groups, p9 line 30-32, p13 line 40-p14 line 7, p25 line 9-14).

Regarding claim 17, MATSUMURA’633 discloses the apparatus of claim 16 (see, fig. 4 and 6, UE communicates with BS in wireless communication system, p14 lines 13-36 and p18 lines 21-25), wherein the cell group comprises a master cell group or a secondary cell group (see, cell group with PCell as specific cell or Scell as specific cell, p11 line 5-8 and p25 line 9-14. Noted, cell and cell group exchangeable, p25 line 9-14).


Regarding claim 18, MATSUMURA’633 discloses the apparatus of claim 15 (see, fig. 4 and 6, UE communicates with BS in wireless communication system, p14 lines 13-36 and p18 lines 21-25), wherein capability information further comprises an indication whether the group for which the first number of active spatial relations (see, TCI state also called as SRI (spatial relation information), p2 line 15-17) is supported is the group of BWPs or the group of CCs (Note, UE reports UE capability to the network, number of active TCI states (spatial relation information) supported per group of BWPs or group of CCs are implied inside the capability information by virtue of reporting if support TCI status for group of CCs, maximum number of CCs or BWPs for the above groups (grouping) and max number of groups to support, and number of RS resources set in all TCI states for each of all the above groups, p2 line 15-17 and p13 line 40-p14 line 7. Noted, if TCI status (SRI) for group of CCs are not supported and indicates maximum number of BWPs for the above groups, it’s considered as support TCI status (SRI) for group of BWPs. Noted further, TCI state (SRI) are controlled by group of cells or BWPs, p18 line 17-20).


Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LG Electronics et al (“Feature lead summary of Enhancements on Multi-beam Operations”, R1-1909695, Priority Date: August 26th – 30th, 2019) discloses support single MAC-CE to activate at least the same set of PDSCH TCI state IDs for multiple CCs/BWPs, Reuse Rel-15 MAC-CE to activate same set of TCI state IDs for all active BWPs in same band on FR2, Support of this mode can be indicated by UE capability, To operate in this mode, gNB ensures same QCL-TypeD RS is configured for same TCI state ID for all BWPs in each band (section 3.5), UE capability signalling is introduced for panel-specific UL transmission (section 2), UE capability includes at least the number of “UE panels” (section 2.3), total number of RSs for new 

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/            Examiner, Art Unit 2473
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473